DETAILED ACTION
1. 	This Office Action is in response to an application filed on Dec. 13, 2019. The original filing includes claims 1-15. A preliminary amendment is filed on Dec. 13, 2019. Claims 1-15 have been cancelled. Claims 16-30 have been added. Therefore, Claims 16-30 are presented for examination. Now claims 16-30 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because in the Drawings (Just followed with some numbers) are hard to follow from applicant’s specification (example: applicant’s specification page 20 ¶ [0065] line 6, “the slave unit 11 and in turn forwarded via an I2C line to” where is line I2C?). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Dec. 20, 2019 has been accepted. 
Information Disclosure Statement
5.	The information disclosure statements (IDSs) submitted on Dec. 13, 2019 and Jan. 13, 2020 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Forms PTO-1449 are signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/EP2018/066076 has been filed 06/18/2018. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of Deutschland Application DE102017212809.7 filed on Jul. 26, 2017 has been received on 12/30/2019.

Claim Objections
7.	Claim 16 is objected for reciting in line 20 of limitation “the first data processing unit;”. Examiner suggest the limitation “the first data processing device;” as replacement limitation.
Examiner note: The claim invention is directed to a patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea with significantly more. The rationale for this determination is explained infra: 
	The present invention provides unique data transportation authentication detection based on randomly selected positions of payload blocks’ that is claimed by the independent claims. The abstract idea of independent claims are considered significantly more and statutory since it is performing certain unique actions to detect authenticated data transportation based on different state of each data structure. Therefore, the claim is significantly more. Claims 1-20 are statutory.

8.	Claims 1-20 are allowable if they overcome the objections of the claims and drawing above. 

Reason for Indicating Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art Thomas Vachuska (US Pub No. 2009/0196296) discloses processing via an apparatus, data verification by challenge that performs acts including: sending a hash value of a data piece in a sender if data is matched wherein, sending a challenge from the receiver to the sender and performing a response based on the comparison of the sample data set and the stored data set that is overlapped by the window for the stored data piece (Vachuska, Abstract), Katsman et al. (US Pub No. 2015/0163206) discloses sending identification information for a mobile hotspot device from that device to a cloud-based computer processing system, wherein sending identification information for a security monitoring device from that device to an app on a user's mobile device and sending a pairing request from the app to the cloud-based computer the prior art taken alone or in combination fails to teach or suggest sending to the first interface unit of the second data processing device, by the first authentication unit of the first data processing device, the request through a second communication connection, wherein the second communication connection is realized between a second interface unit of the first data processing device and a second interface unit of the second data processing device; extracting, by a first authentication assembly of the first interface unit of the first data processing device, first response data from the transmitting payload based on the request; receiving, by the first authentication unit, the first response data from the first interface unit of the first data processing unit; receiving, by the first authentication unit, second response data from the second data processing device, wherein the second response data is extracted by a second authentication assembly of the first interface unit of the second data processing device from a receiving payload based on the request;, in combination with the rest of the claim limitations.

Examiner note:
10.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsman et al. (US Pub No. 2017/0359724) discloses sending identification information for a mobile hotspot device from that device to a cloud-based computer processing system, wherein sending identification information for a security monitoring device from that device to an app on a user's mobile device and sending a pairing request from the app to the cloud-based computer processing system
Petr Burien 2016 IEEE “Communication Stack for Generic Embedded Modular Control System” discloses specific/proprietary communication protocol for generic
embedded modular control system and the implementation of efficient communication stack for an FPGA device for transfer of data between master and slave devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437